NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4092-16T3

AMINATA M. KOROMA,

          Appellant,

v.

BOARD OF REVIEW, DEPARTMENT
OF LABOR AND WORKFORCE
DEVELOPMENT, U.S. SECURITY
ASSOCIATES, INC. and SECURITAS
SECURITY SERVICES U.S.,

          Respondents.


                    Submitted December 12, 2018 – Decided December 31, 2018

                    Before Judges Ostrer and Currier.

                    On appeal from the Board of Review, Department of
                    Labor and Workforce Development, Docket No.
                    108,805.

                    Aminata M. Koroma, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent Board of Review (Melissa Dutton Schaffer,
                    Assistant Attorney General, of counsel; Marolhin D.
                    Mendez, Deputy Attorney General, on the brief).
            Respondents U.S. Security Associates, Inc. and
            Securitas Security Services U.S. have not filed briefs.

PER CURIAM

      Claimant Aminata Koroma appeals from the April 3, 2017 decision of the

Board of Review (Board) finding her false and fraudulent representations

disqualified her from unemployment benefits, N.J.S.A. 43:21-5(g)(1), and

finding her liable for a refund of benefits paid and the imposed fine. We affirm.

      Claimant applied for unemployment benefits in April 2015. She certified

her earnings using the telephone system of the Division of Unemployment

Insurance (Division). In response to the question whether claimant had worked

that week, she answered "no." She answered "no" to this inquiry for the twenty-

five weeks she confirmed her eligibility to receive benefits. Claimant received

unemployment benefits from April 11 to June 27, 2015, and July 11 to October

3, 2015, totaling $6500.

      In November 2016, the Division learned claimant had received wages

from two employers while also receiving unemployment benefits. As a result,

the Division mailed claimant a form, advising that her claim was under

investigation and requesting information about the specific weeks she had

claimed and received benefits. Claimant answered the form questions, stating

she was employed during the pertinent weeks.

                                                                         A-4092-16T3
                                       2
      The Director of the Division mailed claimant a "Determination and

Demand for Refund of Unemployment Benefits" in November 2016. The letter

noted claimant had received wages from two employers during the same period

she received unemployment benefits. As a result of her false or fraudulent

representations, claimant was disqualified from unemployment benefits for the

next year under N.J.S.A. 43:21-5(g)(1). In addition, she was liable to refund the

paid benefits of $6500 and a penalty of $1625, authorized under N.J.S.A. 43:21-

16(a)(1).

      After claimant appealed, the Appeal Tribunal remanded to the Director

for a possible redetermination. The Director reopened the matter and conducted

a telephonic hearing in February 2017. At the hearing, claimant admitted she

was employed while receiving unemployment benefits. She believed that if she

was not working in a full-time position, it was not necessary to report her

earnings to the Division.

      Following the hearing, the Appeal Tribunal affirmed the Director's

determination that claimant was disqualified from benefits, liable for a refund,

and subject to the imposed fine. The Tribunal stated: "The evidence clearly

indicates that the claimant knowingly made false statements to receive benefits

because the claimant answered 'No' to the certification question 'Did you work?'


                                                                         A-4092-16T3
                                       3
The receipt of these benefits is considered to be as a result of false or fraudulent

representation." The Board affirmed the decision.

      On appeal, claimant does not contest the factual findings but asserts the

applicable statutes' "elements" are vague and undefined. We disagree.

      Our review of administrative agency decisions is limited. We will not

disturb an agency's action unless it was clearly "arbitrary, capricious, or

unreasonable." Brady v. Bd. of Review, 152 N.J. 197, 210 (1997).

      It is undisputed two companies employed and paid claimant during the

weeks she reported earning no income to the Division and collected

unemployment benefits. Her failure to report her employment and earnings was

a fraudulent misrepresentation.

      When a claimant receives benefits to which she is not entitled "by reason

of the nondisclosure or misrepresentation . . . of a material fact" she shall be

liable to repay those benefits in full.      N.J.S.A. 43:21-16(d)(1).    If a false

representation has been made, the Division is authorized to impose a "fine of

25% of the amount fraudulently obtained." N.J.S.A. 43:21-16(a)(1).

      The substantial credible evidence in the record supports the Board's

determination.

      Affirmed.


                                                                            A-4092-16T3
                                         4